Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10-26-21 has been entered and considered.
Claims 1, 3-8, 10-14, and 16-20 are pending in the current application.
Claims 1, 3-8, 10-14, and 16-20 remain rejected as discussed below.
Claims 2, 9, and 15 are canceled.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al (US 2017/0075852) in view of Wilson et al (US 2015/0318014, hereinafter referred to as Wilson) and further in view of Leef et al (US 2007/0234136).  Hereinafter referred to as Mishra, Wilson and Leef.
Regarding claims 1, 8 and 14, Mishra discloses a slave communication device configured to perform communication through a bus, comprising: transmitting and receiving circuitry configured to transmit and receive a signal to and from a master communication device (see at least figures 1-3: Master in communication with slave devices over I2C/I2C bus. See paragraph [0081]: communication between slaves and master is configurable using I2C/I3C standards); wherein the predefined format is specified by the common command code (see at least figures 1-3 and paragraph [0092]: communincation standards and formats are configured using Common Command Code (CCC)).and error detection circuitry configured to detect whether an error has occurred in the signal (Examiner would like to indicate that master node by default (standard) configures the slave nodes when and how to send information to master node (see at least UM10204 I2C-bus specification and user manual (page 7)) UM10204 I2C-bus specification and user manual (section 3 and bottom of page 3 and bottom page 11)).
Mishra discloses all the limitations of the claimed invention with the exception that the error detection circuitry is configured to: determine whether a format of data received after the transaction of transmitting a common command code is different from a predefined format, and in a case where the format of data received is different from the predefined format, determine that an error has occurred. However, Leef, from the same field of endeavor, teaches determine whether a format of data received after the transaction of transmitting a common command code is different from a predefined format, and in a case where the format of data received is different from the predefined format, determine that an error has occurred (see at least paragraph [0027]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Leef, as indicated, into the communication method of Mishra for the purpose of managing data communication and avoid perturbations.
Claims  7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsha in view of Leef and further in view of Nolan et al (US 2018/0288158). Hereinafter referred to as Nolan.
Regarding claims 7 and 20, Mirsha in view of Leef discloses all the limitations of the claimed invention with the exception that the predefined format is specified by the common command code. However, Nolan, from a similar field of endeavor, teaches I2C bus command include read/write commands (see at least paragraphs [0070]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the .
Claims 3-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsha in view of Leef and further in view of Nicolaidis (US 2004/0255204).
Regarding claims 3-4, 10-11 and 16-17. Mirsha in view of Leef discloses all the limitations of the claimed invention with the exception that the error detection circuitry is configured to determine that the error has occurred in a case where the format of data received indicates a read and the predefined format indicates a write, or the error has occurred in a case where the format of data received indicates a write and the predefined format indicates a read. However, Nicolaidis, from a similar field of endeavor, teaches an error detection circuitry is configured to determine that the error has occurred in a case where the format of data received indicates a read and the predefined format indicates a write, or the error has occurred in a case where the format of data received indicates a write and the predefined format indicates a read (see at least paragraph [0015]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Nicolaidis, as indicated, into the communication method of Mirsha in view of Leef for the purpose of managing data communication and avoid perturbations.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsha in view of Leef and further in view of Ting et al (EP 1,607,864; hereinafter referred to as Ting).
Regarding claims 5, 12, and 18, Mirsha in view of Leef discloses all the limitations of the claimed invention with the exception of wherein, in a case where the error detection circuitry determines that the error has occurred, the slave communication device is configured to wait until a stop condition is detected. However, Tan, from the same field of endeavor, teaches the slave communication device is configured to wait until a stop condition is detected (see at least abstract and paragraphs [0004]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Tan, as indicated, and Mirsha in view of Leef for the purpose of managing data communication over BUS.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsha in view of Leef and further in view of Rollig et al (US 2005/0080950, Hereinafter referred to as Rollig).
Regarding claims 6, 13, and 19, Mirsha in view of Leef discloses all the limitations of the claimed invention with the exception of wherein, in a case where the error detection circuitry determines that the error has occurred, the slave communication device is configured to wait until a repeated start condition is detected. However, Tan, from the same field of endeavor, teaches the slave communication device is configured to wait until a repeated start condition is detected (see at least paragraphs [0020]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Tan, as indicated, and Mirsha in view of Leef for the purpose of managing BUS messages and communication.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-14, and 16-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
 In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476